Exhibit 10.2
GENERAL RELEASE
     This General Release Agreement (this “Release”) is between Smith
International, Inc. and Margaret K. Dorman (“Executive”) (collectively referred
to as the “Parties” or separately as a “Party”).

1.   Release by Executive

  1.1.   In exchange for the Severance Payment, Special Long-Term Incentive
Program Treatment, Company-Subsidized Health Coverage, and Career Transition
Services (together, the “Special Severance Benefits”) described in and made
available to Executive pursuant to the terms of the September 25, 2009 letter to
Executive from Malcolm W. Anderson (the “Agreement”), Executive, on behalf of
herself, her heirs, beneficiaries, agents, representatives and assigns, agrees
to release and hereby does release Smith International, Inc., its parents,
subsidiaries, affiliates, and related entities, and its and their compensation
and benefits plans (including trustees, fiduciaries, and administrators of those
plans), employees, officers, directors, representatives, successors, assigns and
agents (collectively, hereinafter “Smith” or the “Company”), from all claims,
demands, actions or liabilities of every kind including, but not limited to,
those that are related to Executive’s employment with Smith, the termination of
that employment, severance payments, bonus payments, incentive or equity
compensation, claims for payments or benefits under the Amended and Restated
Change-of-Control Employment Agreement or any other agreement with the Company
(whether written or oral), and claims for attorneys’ fees. Executive also agrees
that this Release covers, but is not limited to, claims arising from the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended, and any
other federal, state or local law dealing with discrimination in employment,
harassment, or retaliation, including, but not limited to, discrimination based
on sex, sexual orientation, race, national origin, religion, disability, veteran
status or age, and claims for attorneys’ fees, provided, however, that the
foregoing release by Executive shall not apply to claims arising under the
Agreement. This Release covers both claims that Executive knows about and those
that Executive may not know about which have accrued by the time Executive
executes this Release, except as expressly provided to the contrary within this
Release.     1.2.   This Release does not prevent Executive from enforcing
non-forfeitable rights to Executive’s accrued benefits under any employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, as of the date of termination of
Executive’s employment with Smith International, Inc., which are not released
hereby but survive unaffected by this document.     1.3.   The Age
Discrimination in Employment Act prohibits employment discrimination based on
age and is enforced by the U.S. Equal Employment Opportunity Commission
(“EEOC”). Other federal laws prohibit discrimination in employment based on sex,
race, color, national origin, religion, disability, or veteran status. These
laws are enforced by the EEOC and the U.S. Department of Labor (“DOL”). There
are also state and local laws prohibiting discrimination, which are enforced by
state

 



--------------------------------------------------------------------------------



 



      and local human rights agencies. This Release does not preclude filing a
charge with or participating in an investigation or proceeding conducted by the
EEOC, DOL, or any other federal, state or local agency charged with enforcement
of anti-discrimination laws, although by signing this Release, Executive waives
any right to monetary recovery based on claims asserted in such a charge.

2.   Release by the Company

  2.1.   In return for the consideration provided in the Agreement and by this
Release, the Company, as defined in paragraph 1.1 above, agrees to release and
hereby does release Executive and her heirs, beneficiaries, agents,
representatives and assigns, from all claims, demands, actions or liabilities of
every kind including, but not limited to, those that are related to Executive’s
employment with Smith, the termination of that employment, claims under the
Amended and Restated Change-of-Control Employment Agreement or any other
agreement with the Company (whether written or oral), and claims for attorneys’
fees, provided, however, that the foregoing release by the Company shall not
apply to claims arising under the Agreement. This Release covers both claims
that the Company knows about and those that the Company may not know about which
have accrued by the time Smith International, Inc. executes this Release.

3.   Indemnification

  3.1.   The Company acknowledges and agrees that Executive has been covered by,
and will continue to receive the benefit of, for all periods through the
Retirement Date, the Company’s indemnification insurance provided to all its
Officers and Directors (“D&O Insurance”) pursuant to the terms and conditions of
any applicable D&O Insurance policy documents as they existed during Executive’s
employment. Executive’s rights and benefits under the Company’s D&O Insurance
shall not be diminished or affected by this Release or her termination of
employment and Executive’s release of claims provided in paragraph 1.1 does not
include any right to claim indemnity in accordance with the Company’s D&O
Insurance plan requirements.

4.   Executive acknowledges and agrees that:

  4.1.   The Special Severance Benefits described in and provided pursuant to
the Agreement constitute consideration for this Release, and Executive would not
otherwise be entitled to the Special Severance Benefits had Executive not signed
this Release. Executive further understands and agrees that the payments and
benefits provided for under the Agreement shall not be considered compensation
for purposes of any compensation or benefit program maintained or sponsored by
Smith or any affiliated or related entity, and Executive is not eligible for and
shall not receive any additional severance benefits, bonus payments, or other
compensation.     4.2.   Executive has been given the opportunity to take at
least twenty-one (21) days (regardless of how many days Executive remains on
payroll) within which to consider this Release. In the event that Executive
executes this Release before the expiration of that 21-day period, Executive
certifies, by such execution, that she knowingly and

 



--------------------------------------------------------------------------------



 



      voluntarily waived the right to the full 21 days for reasons personal to
her, with no pressure or incentive by any Smith representative to do so.

  4.3.   This Release does not waive any claims that Executive may have that
arise after the date she signs this Release.     4.4.   Executive has not relied
on any representations, promises, or agreements of any kind, whether written or
oral, made to her in connection with her voluntary decision to accept the
separation benefits provided for in the Agreement, except for those set forth in
the Agreement itself.     4.5.   Executive acknowledges her ongoing obligations
to Smith regarding the protection of Smith’s confidential information to which
she had access by virtue of her employment as provided by paragraph 10 of her
Amended and Restated Change-in-Control Employment Agreement effective January 1,
2009.

5.   The Parties agree they will not malign, defame, or disparage the
reputation, character, image, products, or services of the other Party. Further,
Executive will not malign, defame, or disparage the reputation or character of
the directors, officers, employees or agents of the Company or its affiliates.
Nothing in the Agreement or this Release is intended to preclude, prevent, or
interfere with either Party’s ability to provide truthful, accurate information
as specifically required by law upon formal legal process. Executive agrees to
inform the Company’s General Counsel immediately upon any request for
information regarding the Company, its affiliates, or any of their officers,
directors, employees, or agents. The Company agrees to inform Executive
immediately upon any request for information regarding Executive.   6.  
Executive agrees that she will make herself reasonably available to respond to
questions related to the transition of her responsibilities and for interview,
deposition, and as a witness at trial or, at the election of the Company,
provide a sworn statement for any matters in which the Company is a party and
for which she may have any knowledge of any relevant facts. Executive further
agrees to fully cooperate with the Company in any internal investigation or any
administrative, regulatory or judicial investigation or proceeding upon
reasonable request by the Company. The Company agrees to reimburse Executive for
any out of pocket expense incurred by her as a result of such assistance,
including but not limited to costs of travel or lost compensation. Nothing in
this Agreement shall be construed in any way to limit or otherwise influence the
scope or nature of Executive’s testimony in any such proceeding. Executive
agrees not to withhold from the Company any information, whether damaging or
favorable, relevant to any such matters.   7.   Nothing in the Agreement or this
Release constitutes an admission of wrongdoing, and both Parties specifically
deny any wrongdoing and any unlawful or improper conduct.   8.   This Release is
not effective or enforceable for seven days after Executive signs it, and
Executive may revoke it during that time. To revoke, Executive agrees to deliver
a written notice of revocation to Malcolm W. Anderson, Senior Vice President of
Human Resources, at 1310 Rankin Road , Building 18, Houston, TX 77073 or fax
number (832) 348-1241. This must be done prior to the conclusion of the seventh
day after Executive signs the Release. If Smith does not receive a written
revocation by the end of the seven-

 



--------------------------------------------------------------------------------



 



    day period, this Release will become fully enforceable at that time.
Executive will receive the Special Severance Benefits after the revocation
period has expired and provided Executive has not revoked this Release.
Revocation of this Release does not alter or change the termination of
Executive’s employment by Smith.

9.   In case any part of this Release shall be invalid, illegal or otherwise
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.   10.   The
Parties acknowledge that the foregoing release is part of an agreement between
them that is written in a manner calculated to be understood by both Parties.
The Parties have carefully read and fully understand all of the provisions of
this Release. The Parties represent and warrant that they have the authority to
execute this Release. The Parties acknowledge that their execution of this
Release is knowing and voluntary and that they have had a reasonable time to
deliberate regarding its terms. The Parties represent and affirm that they have
not assigned their rights or claims subject to this Release to any third party.
Executive confirms that she has been advised to and had the opportunity to
consult with an attorney prior to executing the Release.

     IN WITNESS WHEREOF, the Parties hereto have executed this Release on the
date set forth below.

          SMITH INTERNATIONAL, INC.:
      By:           Malcolm W. Anderson              Its: Senior Vice President
Human Resources                   Date        EXECUTIVE:
            Margaret K. Dorman                  Date             

 